Judgment, Supreme Court, New York County, entered on June 7, 1971, which in an article 78 proceeding brought by petitioner to review the determination of the Police Commissioner made on September 24, 1970 dismissing petitioner from the police force, modified the determination and directed petitioner’s reinstatement, unanimously reversed, on the law and the facts, without costs and without disbursements, and the petition dismissed. From our examination of the record, we do not view the dismissal of petitioner as shocking to our sense of fairness, and conclude that the discretion of the Police Commissioner was not abused in imposing that measure of discipline. Concur — Kupferman, J. P., Murphy, McNally and Eager, JJ.